MEMORANDUM **
Upon review of the record and petitioner’s filings, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s second motion to reopen as late and numerically barred, and also noting that petitioner was ineligible for cancellation of removal because he had been denied that relief for lacking the requisite ten years continuous physical presence. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the court reviews the BIA’s denial of a motion to reopen for an abuse of discretion). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because the court lacks jurisdiction to grant a motion for a stay of *675voluntary departure filed after the departure period has expired. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.